DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…each LED downlight of the plurality of LED downlights includes an insulation displacement connector configured to make a direct electrical connection with the wire system, wherein one or more LED downlights of the plurality of LED downlights is added and removed from the wire system by using the insulation displacement connector of , and wherein a location of the direct electrical connection is not limited by the wire system” (claim 1), or “…an insulation displacement connector that is connectable to an LED downlight of the plurality of LED downlights and configured to make an electrical connection with the wire system, wherein the lighting system is configured to enable selectively adding and removing one or more additional LED downlights to or from the wire system, and wherein a location of the electrical connection is not limited by the wire system” (claim 16). The remaining claims 2, 3, 5-15, 17-20, 22-33 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1-3, 5-20 and 22-33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.